         Case 4:18-cv-00500-JM Document 420 Filed 06/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


ZEST LABS, INC. formerly known as
INTELLEFLEX CORPORATION and
ECOARK HOLDINGS, INC.                                                      PLAINTIFFS

V.                                       4:18CV500 JM

WAL-MART INC. formerly known as
WAL-MART STORES INC.                                                       DEFENDANT


                                            ORDER

       Pursuant to Rule 62(b) of the Federal Rules of Civil Procedure, the monetary judgment

entered against Defendant Walmart Inc. on April 13, 2021 is stayed for a period of ninety (90)

days from the date of this Order. Walmart will not be required to post bond because it has

provided sufficient security for the judgment.

       IT IS SO ORDERED this 11th day of June, 2021.



                                                    _______________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
